DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 25 March 2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 	

Claim Status
Claims 1-16 are cancelled.
Claims 17-20 are pending and are examined on the merits in this prosecution.
CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (US 9,023,322; cited hereinafter as “Van Damme ‘322”; of record), in view of Patapoutian (US 2007/0196866 A1; of record) and Nissen (US 2006/0003050 A1), as evidenced by “Cannabidiol” (downloaded 07/21/2020 from https://en.wikipedia.org/wiki/Cannabidiol, pgs 1-2; of record).
The applicant has amended claim 17 to recite the limitation of “a fixing agent, which is approximately 5.0 wt%, which is configured to provide a hard shell.” Page 5 of the specification recites the following description: “the fixing agent may be approximately 5.0-15.0 wt%. In some embodiments, the fixing agent may be a polyol, such as niaouli alcohol, isopulegol, sorbitol, maltitol/ isomalt, mannitol, or starch. The fixing agent may allow the gum to have a hard outer shell.” As such, the term is taken by the Examiner to be defined as an agent that has the property of hardening. The term “which is approximately 5.0 wt %” is taken to mean the hard shell is present in approximately 5.0% + 10% of the total chewing gum composition. 
The Examiner notes that there does not seem to be a single compound known as “niaouli alcohol” since the extract of the niaouli tree leaves (Melaleuca quinquenervia) is an oil comprising numerous compounds, and further notes that isopulegol is not a polyol since it contains only a single hydroxy group.
Van Damme ‘322 teaches a chewing gum composition comprising a cannabinoid such as cannabidiol (Abstract, col 8, claim 1). Van Damme ‘322 teaches the chewing gum composition is useful for the alleviation of pain (col 1, “Field of the Invention”). Van Damme ‘322 teaches a chewing gum composition comprising the following: a gum base in an amount of from about 50% to 80% (col prima facie case of obviousness exists. MPEP 2144.05 (I).  
Regarding the recitation of “cannabidiol oil” in claims 17 and 18, it is noted that pure cannabidiol is a solid with a melting point of 66oC (see the evidentiary art of “Cannabidiol”). However, as discussed in MPEP 2112.01(II), “"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.” As such, the cannabidiol as claimed and that of Van Damme ‘332 are considered identical compounds.	Van Damme ‘322 does not teach the limitation of gingerol or the amounts recited in claims 17 and 18. Van Damme ‘322 also does not teach the limitation of “a fixing agent, which is approximately 5.0 wt%, which is configured to provide a hard shell.”

Patapoutian teaches a chewing gum composition (pg 5, [0047]) comprising a TRPA1-activating compound such as gingerol (pg 1, [0007]). Patapoutian teaches the TRPA1-activating compound (gingerol) is present in an amount of from 0.001 to 5% or more (pg 5, [0049]). Patapoutian teaches the TRPA1-activating compounds such as gingerol are useful for inducing analgesia or reducing the perception of pain in a subject (pg 8, [0076] and [0077]).
Nissen teaches the chewing gum element comprises “about 0 to about 75% by weight of an outer coating applied onto the chewing gum center, overlapping the claimed range. In the present context, a suitable outer coating is any coating that results in extended storage stability” of the chewing gum. Nissen further teaches the “suitable coating types include hard coatings, film coatings and soft coatings of any composition including those currently used in coating of chewing gum, pharmaceutical products and confectioneries (pgs 8-9, [0146]). Nissen teaches the hard coatings can comprise sorbitol, maltitol, isomalt, or mannitol (pg 9, [0145] and [0146]), and film coatings can comprise starch (pg 9, [0156]). Nissen teaches the chewing gums can contain pharmaceutically, cosmetically, or biologically active ingredients (pg 5, [0112]), 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include gingerol in the claimed amount in a chewing gum composition comprising cannabidiol. A person of ordinary skill would have been motivated to choose gingerol to include in the chewing gum composition of Van Damme ‘322 because Van Damme ‘322 prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06(I).  
It also would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a fixing agent configured as a hard outer shell in the chewing gum composition of Van Damme ‘322. A person of ordinary skill would have been motivated to provide a fixing agent configured as a hard outer shell in the chewing gum composition of Van Damme ‘322 because Nissen teaches that hard shell coatings comprising fixing agents increases the storage stability of chewing gum compositions containing pharmaceutically, cosmetically, or biologically active ingredients. 

2) Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (US 2011/0097283 A1; cited hereinafter as “Van Damme ‘283”, of record), in view of Ream (US 6,024,988; of record) and the web page for ZootBlast (cited hereinafter as “ZootBlast,” downloaded 7/21/2020 from https://www.zootology.com/products/zootblast.com/; available on the internet on 29 April 2016; of record).

Van Damme ‘283 does not teach the presence of caffeine in the chewing gum or the claimed range.
Ream and ZootBlast teach the missing element of Van Damme ‘283.
Ream teaches a chewing gum composition that includes caffeine in amount of about 0.3% to 3.7% by weight (col 1: e.g. 55-58), overlapping the claimed range in claim 19. 
Regarding the amount of caffeine of “approximately 5.0 wt %” recited in claim 20, the Specification discloses that the term “approximately” may defined as + 10% (pgs 7-8, [0023]). As such, the claim is understood by the Examiner to include amounts of caffeine of from 4.5% to 5.5%, while Ream teaches an amount of about 3.7%. As set forth in MPEP 2144.05, 
a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 

Furthermore, applicant has not demonstrated the criticality of the claimed range recited in claim 20. As set forth in the instant Specification, the effective amount of caffeine in the instant invention is from 1.0% to 20% (pg 5, [0016]).
ZootBlast teaches a beverage composition comprising 30 mg of tetrahydrocannabinol and 140 mg of caffeine. ZootBlast teaches that the combination of THC and caffeine delivers “a clear-headed high with an energizing kick.”
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include caffeine in the claimed amount in a chewing gum composition comprising tetrahydrocannabinol. A person of ordinary skill would have been motivated to choose caffeine to include in the chewing gum composition of Van Damme ‘283 because Ream teaches a chewing gum containing the claimed amount of caffeine and ZootBlast teaches that a beverage containing both caffeine and tetrahydrocannabinol delivers “a clear-headed high with an energizing kick” that subjects may enjoy. 
It is noted that the composition taught by ZootBlast is intended for oral ingestion while the chewing gum compositions taught by any of Van Damme ‘283 and Ream are intended for ingestion through the oral mucosa. As such, the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007), identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."

Examiner’s Reply to Attorney Arguments
The remarks of 25 March 2021 have been fully considered. However, claims 17-20 are considered unpatentable under 35 U.S.C. § 103 in view of the art cited in the above rejections.

1. Rejection of claims 17 and 18 under 35 U.S.C. 103 over Van Damme ‘322 and Patapoutian, as evidenced by “Cannabidiol”
The applicant argues that Van Damme fails to disclose, suggest, or teach a gum that combines CBD with gingerol, and that Ream likewise fails to disclose, teach, or suggest a gum that combines CBD with gingerol. The applicant argues that a patent composed of several elements is not proved obvious merely by demonstrating that each element was, independently, known in the prior art, and that the Examiner has not set forth a reason to combine the references.

As set forth in the body of the rejection of claims 17 and 18 above, the motivation to combine the prior art reference of Van Damme ‘322 and Patapoutian is that Van Damme ‘322 teaches that cannabidiol in the claimed amount is useful in treating pain and Patapoutian teaches that gingerol in the claimed amount is likewise known to be useful in treating pain and it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. The Examiner cited MPEP 2144.06(I) for support, but exemplary rationale (A) as set forth in MPEP 2143(I) is likewise appropriate as motivation to combine.
The applicant argues that claim 17, as presently construed, recites mint oil in an amount of “approximately 13.0-15.0%” and the present references fail to disclose this amount. The applicant argues that current references only teach mint oil up to an amount of 12%.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. First, the claim recites the term “approximately,” + 10% mint oil is calculated as being as low as 11.7%, within the claimed range. Second, the applicant has not demonstrated the criticality of the claimed range, and discloses a range of the mint oil flavorant of 5.0-15.0% in the CBD Cannabis Extract Chewing Gum Recipe disclosed in Table 1 (pg 10). 
The applicant argues that the cited references fail to teach “a fixing agent, which is approximately 5.0 wt %, which is configured to provide a hard outer shell.”  
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The limitation of “a fixing agent, which is approximately 5.0 wt %, which is configured to provide a hard outer shell” in claim 17 is newly added. The Examiner has added the prior art of Nissen, above, to teach this newly added limitation. Nissen teaches fixing agents disclosed in the instant specification as useful in a chewing gum coating composition.   
The applicant argues that claim 18 is patentable over the cited references since claim 17 is allegedly patentable over the cited references.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth above, it is the position of the Examiner that claim 17 is properly rejected. Since Appellant did not set forth additional arguments regarding the correctness of the rejection of claim 18, the rejection of the claim is considered proper and is maintained. 
2. Rejection of claims 19 and 20 under 35 U.S.C. 103 over Van Damme ‘283, Ream, and “ZootBlast” 
The applicant argues that claim 19 is patentable over any combination of Van Damme ‘322, Van Damme ‘283, Patapotian, Ream, and “Zootblast.” The applicant argues the Office Action alleges that because the prior art discloses i) a cannabis gum, ii) separately discloses a caffeine gum, iii) separately discloses a gingerol gum, and iv) separately discloses a non-gum product that includes caffeine and cannabis oil, that it would be obvious for a person of ordinary skill in the art, with no stated motivation, suggestion, or teaching, to combine two or more of these disparate references to create Applicant’s claimed invention.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth in the body of the rejection of claims 19 and 20 above, the motivation to combine the prior art references is likewise set forth above. Specifically, the combination of the elements of THC and caffeine in a beverage are taught by Zootblast to give a desirable, energetic, clear-headed high. The chemical elements of THC and caffeine, each in the form of a chewing gum are known individually in the prior art of Van Damme ‘283 and Ream, respectively. While Zootblast is not drawn to a chewing gum composition, the claimed elements of THC and caffeine are present in Zootblast, and applicant has not argued that the psychological or physiological effects of THC and caffeine, alone or together, produce a different effect based on the mode of delivery of these psychoactive compounds. As such, one of ordinary skill would expect the 
The applicant argues that claim 19 is patentable over the cited references because the cited references, alone or in combination, fail to disclose a gum that teaches “mint oil, which is approximately 13.0-15.0wt%; and a fixing agent, which is approximately 5.0 wt %, which is configured to provide a hard outer shell” (page 8, last paragraph).
First, for the limitation of the amount of mint oil, the claim recites the term “approximately,” defined in the Specification as a “deviance of between 0.0001-10%” (pg 7, [0023]). Given the disclosed deviance, the recitation of approximately 13% + 10% mint oil is calculated as being as low as 11.7%, within the claimed range. Second, the applicant has not demonstrated the criticality of the claimed range, and discloses a range of the mint oil flavorant of 5.0-15.0% in the CBD Cannabis Extract Chewing Gum Recipe disclosed in Table 1 (pg 10).
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., a fixing agent) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The applicant argues that claim 20 is patentable over the cited references since claim 19 is allegedly patentable over the cited references. 
The Examiner acknowledges the arguments presented, but does not 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612